Citation Nr: 0947012	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-09 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to February 
1975 and died in May 2003.

The appellant, who is the Veteran's widow, appealed a March 
2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.

In June 2007, the appellant testified during a personal 
hearing at the RO.  She was not accompanied by an accredited 
service representative and stated that she wished to proceed 
unrepresented.  A transcript of the hearing is of record.

In July 2006, the Board of Veterans' Appeals (Board) remanded 
the appellant's case to the RO.  In October 2006, she 
withdrew appeal of her claims for entitlement to VA burial 
allowance and death pension benefits.  

In a January 2009 decision, the Board denied the appellant's 
claim for entitlement to service connection for hepatitis B 
and hepatitis C, for accrued benefits purposes.  At that 
time, the Board remanded her claim for entitlement to service 
connection for the cause of the Veteran's death to the RO for 
further evidentiary development.

In the Introduction to its January 2009 decision, the Board 
noted that, in a November 2005 statement, the appellant 
sought accrued benefits for diabetes and heart complications 
and referred the matter to the RO for appropriate development 
and adjudication.  However, it does not appear that the RO 
has yet considered the matter of entitlement to service 
connection for diabetes and heart complications for accrued 
benefits purposes and the matter is, again, referred to the 
RO for proper action.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam 
during his period of active duty, and he died in May 2003, at 
the age of 48.  According to an autopsy report, the immediate 
cause of his death was ischemic cardiopathy.

2.  The medical evidence of record indicates that the Veteran 
was diagnosed with diabetes mellitus in approximately the 
late 1990s or 2000.

3.  The competent and objective medical evidence of record 
demonstrates that no diabetes mellitus or ischemic 
cardiopathy disorder was manifested during the Veteran's 
period of active military service or within one year after 
his separation from active service.

4.  At the time of his death, the Veteran was not service-
connected for any disorder.

5.  The probative and competent medical evidence of record 
preponderates against a finding that the Veteran's death was 
related to service, including through exposure to Agent 
Orange or other herbicide agents.



CONCLUSION OF LAW

The cause of the Veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service, nor may the cause of his death be presumed to be 
service-connected.  38 U.S.C.A. §§ 1101, 1102, 1110, 1112, 
1113, 1310, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, that will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim. The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  Unlike a claim to 
reopen, an original DIC claim imposes upon VA no obligation 
to inform a DIC claimant who submits a non-detailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.  Id.  Where 
a claimant submits a detailed application for benefits, VA 
must provide a detailed response.  Id.



VA notified the appellant in December 2005, via 
correspondence, of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  The RO 
provided notice of how disability ratings and effective dates 
are determined in May 2006 and May 2008, and the claim was 
readjudicated in an October 2009 supplemental statement of 
the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Concerning 
Hupp, in light of the fact that the Veteran was not service 
connected for any disease or disability, no information could 
be provided regarding a previously service-connected 
condition.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All 
relevant records identified by the appellant have been 
obtained.  As discussed below, the appellant contends that 
the Veteran was exposed to Agent Orange while serving in the 
Republic of Vietnam and that this exposure caused his 
diabetes mellitus that she believes caused or contributed to 
the ischemic cardiomyopathy from which he died.  There is no 
evidence in the Veteran's file showing that he had service in 
the Republic of Vietnam and there is no competent medical 
evidence of record suggesting a correlation between the 
Veteran's post-service diabetes mellitus and ischemic 
cardiomyopathy and his military service.  Therefore, a VA 
medical opinion is not required.  See Delarosa v. Peake, 515 
F.3d 1319, 1322 (Fed. Cir. 2008); 38 U.S.C. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.




Factual Background and Legal Analysis

The Board has reviewed all the evidence in the claims file, 
which includes the appellant's written contentions and oral 
testimony, the Veteran's service treatment and personnel 
records and private and VA medical records and examination 
reports, and lay statements.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims files shows, or 
fails to show, with respect the claim.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The appellant is seeking service connection for the cause of 
the Veteran's death.  In March 2004, she argued that he was 
exposed to Agent Orange while serving in the Republic of 
Vietnam and that this exposure caused his diabetes mellitus 
that she apparently believes caused or contributed to the 
ischemic cardiopathy from which he died.

According to the evidence of record, the Veteran died in May 
2003 at the age of 48. A June 2003 report indicates that an 
autopsy was performed in May 2003 and found that the Veteran 
died naturally from ischemic cardiomyopathy.  During the 
Veteran's lifetime, he was not service-connected for any 
disability.

When examined for separation in September 1974, the Veteran's 
heart and vascular and endocrine systems were normal and 
results of an urinanalysis for sugar and albumin were 
negative.

Post service, VA medical records, dated from February 2000 to 
May 2003, indicate that diabetes mellitus was noted in 
September 2000.  

According to an October 2000 VA general medical examination 
report, a private practitioner diagnosed the Veteran with 
diabetes mellitus.  Diagnoses included diabetes mellitus non-
insulin dependent with peripheral neuropathy, but neither 
hypertension nor heart disease was noted.

An April 2001 VA medical record shows that the Veteran was 
diagnosed with diabetes mellitus without complications Type 
II

In October 2001, the Veteran was hospitalized after 
evaluation of exertional chest pain.  He denied shortness of 
breath, nauseas, or diaphoresis associated with the episodes 
of pain.  It was noted that he had a past history of diabetes 
and smoking as risk factors for coronary artery disease.  An 
October 24, 2001 record indicates that there were no acute 
electrocardiogram (EKG) changes suggestive of ischemia or 
injury.  Upon evaluation, he was not found with myocardial 
injury.  The medical records are not reflective of a 
diagnosis of hypertension or heart disease.

A March 2004 partially illegible written statement from 
J.L.C., M.D., indicates that the Veteran's diagnosed 
disorders included diabetes mellitus and arterial 
hypertension that "can influence and affect".... 

A February 2006 signed statement from J.L.C.R., M.D., 
indicates that the Veteran had diabetes mellitus and arterial 
hypertension and passed away in May 2003 due to those 
conditions.

During her June 2007 personal hearing at the RO, the 
appellant testified that the Veteran served in Germany during 
his active military service (see hearing transcript at page 
3).  She further seemed to intimate that he was treated for 
diabetes (Id. at 5) and for a heart ailment (Id. at 8) in 
service, although she later indicated that he developed 
diabetes after discharge from active service (Id. at 8). 

In an April 2009 response to the RO's inquiry, the National 
Personnel Records Center (NPRC) indicated that there was no 
evidence in the Veteran's file to substantiate any service in 
the Republic of Vietnam.  His service personnel records 
document that he was stationed in Germany while on active 
duty.

Pursuant to 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and diabetes 
mellitus or cardiovascular-renal disease, including 
hypertension, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such active 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

In order for service connection for the cause of the 
Veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

In this case, the appellant contends that the Veteran was 
exposed to Agent Orange in service, and that such exposure 
caused his claimed disabilities.  The specific statute 
pertaining to claimed exposure to Agent Orange is 38 U.S.C.A. 
§ 1116.  A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  The last date on which such 
a veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The VA General Counsel has determined that the regulatory 
definition requires that an individual actually have been 
present on the land mass of the Republic of Vietnam. 
VAOPGCPREC 27-97; 62 Fed.Reg. 63604 (1997).  Specifically, 
the General Counsel has concluded that in order to establish 
qualifying service in Vietnam, a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  Id.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, specified diseases, 
including diabetes mellitus, shall be service connected if 
the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, the 
U.S. Court of Appeals for the Federal Circuit has determined 
that a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure, or for death caused thereby, by 
showing two elements.  First, it must be shown that the 
Veteran served in the Republic of Vietnam during the Vietnam 
era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, 
the Veteran must have been diagnosed with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e), or a nexus between 
the cause of death and service must otherwise be established.  
See Brock v. Brown, 10 Vet. App. at 162. 

The first question is whether the Veteran was exposed to 
Agent Orange during service.  The above-described 
presumptions apply only to veterans who actually served in 
Vietnam (although there is no minimum time frame provided by 
the law). In this case, in April 2009, the NPRC advised the 
RO that there was no evidence in the Veteran's file to 
substantiate any service in the Republic of Vietnam and his 
service personnel records reflect that he was stationed in 
Germany; thus, he cannot be presumed to have been exposed to 
Agent Orange during such service.

A claimant is not precluded from presenting proof of direct 
service connection between a disorder and exposure to Agent 
Orange, even if the disability in question is not among 
statutorily enumerated disorders which are presumed to be 
service related, the presumption not being the sole method 
for showing causation.  See Combee v. Brown, supra.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. 
Derwinski, supra.  But, in this case, and set forth above, 
the NPRC found no evidence in the Veteran's file to 
substantiate his service in the Republic of Vietnam, and the 
appellant has submitted no objective evidence to contradict 
this finding.

Initially, the Board points out that the Veteran's diabetes 
mellitus and heart problems were not shown during service or 
for years thereafter and the appellant does not claim 
otherwise.

In support of her claim that the Veteran's diabetes mellitus 
was caused by his exposure to Agent Orange during service, 
the appellant evidently would point to Dr. J.L.C.'s March 
2004 statement diagnosing the Veteran with diabetes mellitus 
and arterial hypertension.  However, nothing in this 
physician's statement, or in any other medical record, can be 
construed to support the appellant's claim that the Veteran 
developed diabetes mellitus or ischemic cardiopathy in active 
service, or as a result thereto.  Notably, the first mention 
of the Veteran having diabetes mellitus is in a September 
2000 VA medical record, nearly 25 years after his separation 
from service.  Moreover, the October 2001 VA medical record 
shows that EKG changes suggestive of ischemia or injury were 
not found.  In sum, there is no probative and competent 
medical evidence of record to associate the Veteran's death 
from ischemic cardiopathy to his active military service. 

We recognize the appellant's sincere belief that the 
Veteran's death was related in some way to his military 
service.  Nevertheless, in this case the appellant has not 
been shown to have the professional expertise necessary to 
provide meaningful evidence regarding a causal relationship 
between the Veteran's death and his active military service, 
including any claimed exposure to Agent Orange.  See, e.g., 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied 119 S. Ct. 404 (1998). 
See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, although the Board is deeply sympathetic with the 
appellant's loss of her husband, it finds a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  See Smith v. Brown, 8 Vet. App. 546, 553 
(1996).  Here, the appellant has failed to submit any 
competent medical evidence to provide a nexus between any in-
service injury, event, or disease and the conditions that 
caused or contributed to cause the Veteran's death.  The 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the Veteran's death.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


